Citation Nr: 0738770	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to the assignment of a higher initial 
disability rating for post-traumatic stress disorder (PTSD), 
rated as 10 percent disabling from May 30, 2002, through May 
19, 2003.

2.  Entitlement to the assignment of a higher initial 
disability rating for PTSD, rated as 50 percent disabling 
from May 20, 2003, through July 9, 2003.

3.  Entitlement to the assignment of a higher initial 
disability rating for PTSD, rated as 30 percent disabling 
from September 1, 2003, through October 19, 2003. 

4.  Entitlement to the assignment of a higher initial 
disability rating for PTSD, rated as 70 percent disabling 
from October 20, 2003, through December 4, 2003.

5.  Entitlement to the assignment of a higher initial 
disability rating for PTSD, rated as 50 percent disabling 
from December 5, 2003, through March 20, 2005.

6.  Entitlement to the assignment of a higher initial 
disability rating for PTSD, rated as 30 percent disabling 
beginning March 21, 2005.


REPRESENTATION

Veteran represented by:	Glenn R. Bergmann, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which granted service connection for 
PTSD, and assigned an initial10 percent disability rating, 
effective May 30, 2002.  Thereafter, the veteran appealed 
with respect to the propriety of the initially assigned 
disability evaluation. 

In a September 2003 rating decision, a temporary evaluation 
of 100 percent was assigned from July 10, 2003, to August 31, 
2003, based on hospitalization over 21 days for the veteran's 
PTSD.  Thereafter, the initial 10 percent evaluation was 
reassigned, effective September 1, 2003.  

In connection with the issuance of the March 2005 
supplemental statement of the case, increased ratings of 50 
percent, effective October 20, 2003, and 30 percent, 
effective March 21, 2005, were granted in accordance with 
Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period).

In a December 2005 Board decision, the following initial 
ratings were assigned for the veteran's PTSD: a 50 percent 
evaluation from May 20, 2003, through July 9, 2003; a 30 
percent evaluation from September 1, 2003, through October 
19, 2003; and a 70 percent evaluation from October 20, 2003, 
through December 4, 2003.  The Board also denied initial 
ratings in excess of 10 percent from May 30, 2002, through 
May 19, 2003; in excess of 50 percent from December 5, 2003, 
through March 20, 2005; and in excess of 30 percent beginning 
March 21, 2005. 

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2007, the veteran and the Secretary of VA (the 
parties) filed a Joint Motion for Remand (Joint Motion).  The 
Joint Motion moved for the Court to vacate and remand the 
December 2005 Board decision to the extent that it denied: 
(1) entitlement to an initial rating for PTSD in excess of 10 
percent from May 30, 2002, to May 19, 2003; (2) entitlement 
to an initial rating for PTSD in excess of 50 percent from 
May 20, 2003, to July 9, 2003; (3) entitlement to an initial 
rating for PTSD in excess of 30 percent from September 1, 
2003, to October 19, 2003; (4) entitlement to an initial 
rating for PTSD in excess of 70 percent from October 20, 
2003, to December 4, 2003; (5) entitlement to an initial 
rating for PTSD in excess of 50 percent from December 5, 
2003, to March 20, 2005; and (6) entitlement to an initial 
rating for PTSD in excess of 30 percent beginning March 21, 
2005. 

The Joint Motion argued that vacatur and remand were required 
because the Board failed to explain why the veteran's 
symptomatology did not satisfy the higher disability rating 
as to each time period.  Specifically, the Joint Remand 
pointed out that, in denying the veteran an initial rating in 
excess of 70 percent for the period from October 20, 2003, 
through December 4, 2003, the Board failed to take into 
account a portion of an October 2003 VA examination 
indicating that the veteran may have been unemployable.  
Additionally, the Board neglected to discuss whether the 
veteran could have satisfied the requirements for a total 
disability rating based on individual unemployability under 
38 C.F.R. § 4.16(a) (a TDIU rating), given the evidence of 
record regarding unemployability and the fact that the 
veteran satisfied the rating requirements under the 
regulation.  

The Joint Motion further noted that, with respect to the 
Board's consideration of the time period from May 20, 2003, 
to July 9, 2003, the record contained evidence of daily panic 
attacks, which is symptomatology indicative of a 70 percent 
rating, that was not discussed.  Also, with regard to the 
time period from December 5, 2003, to March 20, 2005, the 
Board failed to discuss evidence of PTSD symptoms such as 
suicidal ideation and depression, which are indicative of a 
70 percent rating.  

In May 2007, the Court entered an Order granting the Joint 
Motion and vacating and remanding the Board's December 2005 
decision for compliance with the instructions in the Joint 
Motion.  Therefore, as reflected on the title page, the Board 
has divided the veteran's initial rating claim into six 
separate issues representing each staged rating that has been 
assigned.  See Fenderson, supra. 

The Board notes that, in September 2007, the veteran's 
attorney submitted an August 2007 statement from R. Russell, 
LCSW.  In a written statement received in connection with 
such document, the veteran's attorney waived agency of 
original jurisdiction (AOJ) consideration of the evidence.  
See 38 C.F.R. § 20.1304 (2007).  Therefore, the Board may 
properly consider the newly received evidence.

The Board also observes that the veteran has filed claims for 
entitlement to retroactive additional compensation for 
dependents and an application to reopen a previously denied 
claim of entitlement to service connection for bilateral 
hearing loss in October 2006 and June 2007, respectively.  
The RO has sent the veteran letters regarding the development 
of such claims.  These claims are referred to the RO for 
continued appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his service-connected PTSD is more 
severe than reflected by the currently assigned ratings.  
Therefore, he alleges that he is entitled to higher initial 
ratings for each staged period.  Additionally, in a September 
2007 statement, the veteran's attorney argues that the 
veteran should be granted a total disability rating, 
effective November 2006, when he was rendered unemployable by 
his PTSD and a 70 percent evaluation for all staged periods 
prior to November 2006.  

The Board finds that a remand is warranted in order to afford 
the veteran a contemporaneous examination to assess the 
current severity of his PTSD and the impact it has on his 
employability.  Specifically, the veteran's last VA 
examination was in March 2005 and, at which time, the veteran 
was employed.  However, in an August 2007 statement, Mr. 
Russell, the veteran's treating psychotherapist, indicated 
that the veteran's PTSD had been severe for many years and 
that it has rendered him unemployable since November 2006, 
which is when Mr. Russell believed the veteran had stopped 
working.  Therefore, a remand is necessary in order to 
schedule the veteran for a VA examination in order to assess 
the current severity of his PTSD, to include whether it 
renders him unemployable.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

The Board also notes that Mr. Russell indicated that he had 
been the veteran's treating psychotherapist since March 2005.  
As such, all outstanding treatment records should be obtained 
from Mr. Russell.  Additionally, it appears that there may be 
outstanding VA treatment records.  In this regard, the Board 
notes that in August 2006, after the issuance of the December 
2005 Board decision, but prior to the May 2007 Joint Motion 
and Order, the veteran submitted a statement indicating that 
he wished for all of his treatment and residential records 
located at the Seattle, Washington, VA Hospital to be 
obtained and associated with the claims file.  Therefore, 
while on remand, all of the veteran's outstanding records 
from the VA Hospital in Seattle, Washington, should be 
obtained for consideration in the readjudication of the 
veteran's initial rating claim. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the claim now before the Board.  In a letter 
dated in March 2004, the veteran was advised of the evidence 
necessary to substantiate his initial rating claim, his and 
VA's respective responsibilities in obtaining such evidence, 
and requested that he provide any evidence in his possession 
that pertains to his claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, during the pendency of the 
appeal, the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
effective date of an award.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has not been advised of 
the type of evidence necessary to establish an effective date 
for the disability now on appeal.  Therefore, this remand for 
substantive development will also enable VA to provide 
appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran as to the type of 
evidence that is needed to establish an effective date for 
the disability on appeal.

Accordingly, the case is REMANDED for the following action:


1.  The veteran should be sent a VCAA 
notice letter that includes an explanation 
as to the information or evidence needed 
to establish an effective date for his 
initial rating claim now on appeal in 
accordance with Dingess/Hartman, supra.  


2.  Any outstanding treatment records from 
Mr. Russell, dated from March 2005 to the 
present, and from the VA Hospital in 
Seattle, Washington, should be requested.  
A response, negative or positive, should 
be documented in the claims file.  For VA 
records, requests must continue until it 
is determined that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  


3.  After completing the above, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
current degree of severity of his PTSD.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  The examiner 
should identify the nature, frequency, and 
severity of all current manifestations of 
PTSD.  The examiner should also offer an 
opinion addressing the degree of 
industrial impairment resulting from the 
veteran's PTSD, to include what types of 
employment activities would be limited due 
solely to the veteran's service-connected 
PTSD, to include whether it renders the 
veteran unemployable.  The examiner should 
also describe how the symptoms of the 
veteran's PTSD affect his social capacity, 
including his ability to establish and 
maintain effective work and social 
relationships.  The rationale for all 
opinions expressed must be provided.


4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
initial rating claim should be 
readjudicated.  The entirety of the 
evidence should be considered.  
Consideration must also be provided for 
the veteran's claim for unemployability 
benefits.  If the claim remains denied, 
the veteran and his attorney should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



